Citation Nr: 0534989	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  96-49 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability.

2.  Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 1996 and 
March 1998 by the Providence, Rhode Island, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
respectively denied the veteran's claims of entitlement to 
service connection for a cervical spine disability and a low 
back disability.

The claim of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

A chronic cervical spine disability did not have its onset 
during active duty.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred, and is 
not presumed to have been incurred during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

With respect only to the issue of entitlement to service 
connection for a chronic cervical spine disability, the Board 
notes that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in January 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  His service medical records and VA 
treatment reports pertaining to his cervical spine for the 
period from 1995 to 2003 have been obtained and associated 
with the evidence.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating this claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The veteran's service medical records show normal findings on 
examination of his neck during pre-induction examination in 
July 1965 and on separation examination in November 1968.  
His service medical records show no treatment for any 
complaints relating to his neck or cervical spine during his 
period of active duty.

Post-service VA medical records show no complaints of any 
neck or cervical spine symptoms on examinations conducted in 
May 1969, February 1974, May 1991, and May 1992.  A chronic 
cervical spine disability was first clinically demonstrated 
in 1995 following X-ray and February 1996 MRI studies that 
were made in conjunction with his complaints of persistent 
neck pain.  Current treatment reports show diagnoses of 
degenerative joint disease and degenerative disc disease of 
the cervical spine, with cervical radiculopathy and disc 
herniation at the C5-C6 vertebrae and disc bulging at the C6-
C7 vertebrae.

The veteran contends that his cervical spine disability is 
secondary to his service-connected post-traumatic arthritis 
and instability of his right knee.  His claims file indicates 
that his vocation and career are not in the medical field. 


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection requires the showing of a present 
disability, the existence of that disorder in service, and a 
relationship between the present disorder and service.  It is 
true that the veteran has a current cervical spine disorder.  
However, service medical records do not reflect any cervical 
spine disorder in service, nor was degenerative arthritis of 
the spine noted within a year of the veteran's separation 
from service; and, except for the veteran's statements, the 
evidence does not provide a nexus opinion.

To the extent that the veteran asserts that there exists a 
nexus between them and service based upon his personal 
knowledge of his medical condition and history, as he has not 
received any formal medical training he therefore lacks the 
expertise to comment upon medical observations, present 
etiological opinions, or make medical diagnoses.  His 
statements in this regard are thus entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing discussion, the Board concludes that 
the evidence does not support the veteran's claim of 
entitlement to service connection for a cervical spine 
disability.  His appeal in this regard is therefore denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a cervical spine disability is denied.


REMAND

The veteran is service-connected for degenerative joint 
disease of his left great toe, post-traumatic arthritis and 
instability of his right knee, and degenerative joint disease 
of his right hip.  He and his representative contend that he 
has a chronic low back disability that is secondarily related 
to the service-connected orthopedic disabilities.  VA 
treatment records dated in 2002 to 2003 show that the veteran 
complained of low back pain at the region of his L4-L5 
vertebrae.  As the theory advanced by the veteran is not 
implausible, the Board finds that a medical examination is 
warranted to clarify his current low back diagnosis and to 
obtain a nexus opinion addressing how this diagnosis relates 
to his period of military service, including the likelihood 
of any etiological relationship between his low back 
diagnosis and his service-connected disabilities.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA 
which treated the veteran for low back 
symptoms since service.  After the 
veteran has signed the appropriate 
releases, those records which have not 
already been included in the evidence 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran must be scheduled for a 
VA orthopedic examination to obtain a 
definitive medical diagnosis of his lower 
back.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  All pertinent symptomatology 
and findings must be reported in detail.  
After a review of the service medical 
records and post service medical records, 
the examiner should state whether the low 
back diagnosis is related to the 
veteran's active duty service through 
answering the following question:  

The physician should address 
the question of whether it is 
as likely as not that there 
exists an etiological 
relationship between the 
veteran's current low back 
diagnosis and his need to 
compensate for his left toe, 
right knee, and right hip 
disabilities through an 
altered gait or motion.   

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a low back disability.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


